writ of habeas corpus. 2 See NRS 34.810(2)). Therefore, appellant's motion
                    was procedurally barred absent a demonstration of good cause and actual
                    prejudice. See NRS 34.726(1); NRS 34.810(3).
                                Even if appellant could demonstrate cause for the delay, he
                    cannot demonstrate undue prejudice because his underlying claim—that
                    the State never produced an arrest warrant—did not render his guilty
                    plea invalid and did not entitle him to relief. We therefore conclude that
                    the motion was procedurally barred, and we
                                ORDER the judgment of the district court AFFIRMED.




                                                                          C.J.




                    Pickering

                    cc:   Hon. Michael Villani, District Judge
                          Eric William Zessman
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          2 Zessmanv. State, Docket No. 42099 (Order of Affirmance, June 4,
                    2004); Zessman v. State, Docket No. 44453 (Order of Affirmance, June 15,
                    2005).



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    (exp